  Case 2:20-cv-00424-GRB Document 9 Filed 03/16/21 Page 1 of 5 PageID #: 245
                                                                                            FILED
                                                                                            CLERK

UNITED STATES DISTRICT COURT                                                     11:27 am, Mar 16, 2021
EASTERN DISTRICT OF NEW YORK                                                        U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X               LONG ISLAND OFFICE

DAMON C. BANNER,                                                        ORDER DISMISSING
                                                                        SUCCESSIVE PETITION
                                                                        FOR HABEAS CORPUS

                                   Petitioner,                          CV 20-0424 (GRB)

                          -against-

SUPT. M. ROYCE,

                                   Respondent.

--------------------------------------------------------------------X

GARY R. BROWN, United States District Judge:

        Petitioner Damon C. Banner (“Petitioner” or “Banner”), proceeding pro se, petitions this

Court for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging his conviction

pursuant to his guilty plea in the Supreme Court of the State of New York, County of Nassau

(the “Nassau County Court”). However, this is not Petitioner’s first habeas petition. On June 24,

2016, Banner filed a petition for a writ of habeas corpus in the United States District Court,

Eastern District of New York. Banner v. Griffin, No. 16-CV-3675 (JFB). In a decision dated

January 31, 2017, then-District Judge Joseph F. Bianco granted Respondent’s motion to dismiss

the petition for a writ of habeas corpus and dismissed the petition. Banner v. Griffin, No. 16-

CV-3675 (JFB), 2017 WL 415857 (E.D.N.Y. Jan. 31, 2017). Familiarity with Judge Bianco’s

decision, which is incorporated herein by reference is assumed, obviating the need for a lengthy

recitation here.

        On January 27, 2020, Banner filed the instant second petition for a writ of habeas corpus.

Banner v. Royce, No. 20-CV-0424 (GRB). Because Petitioner is proceeding pro se, his

                                                        1
    Case 2:20-cv-00424-GRB Document 9 Filed 03/16/21 Page 2 of 5 PageID #: 246




pleadings are held to “less stringent standards than formal pleadings drafted by lawyers,”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted); see

Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008), and are liberally construed “to raise the

strongest arguments that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (emphasis omitted). “Nonetheless, a pro se [litigant] is not exempt from

compliance with relevant rules of procedural and substantive law.” Gutierrez v. Capra, No. 14-

CV-6887 (KAM), 2019 WL 1508454, at *7 (E.D.N.Y. Apr. 5, 2019) (internal quotation marks

and citations omitted). Banner’s submissions are evaluated accordingly.

          In the instant habeas petition, Petitioner challenges his conviction and sentence on the

following grounds: (1) he was denied effective assistance of appellate counsel because counsel

failed to advise him of his right to appeal to the Court of Appeals; (2) he was denied the right to

be present at his resentencing; (3) his sentence was unconstitutional; and (4) he was denied a fair

trial based upon purported bias and arbitrary and capricious decision-making by the trial judge.

These grounds, by and large, constitute a reiteration of the claims brought before Judge Bianco. 1

Respondent moves to dismiss the petition, arguing, once again, that the petition is untimely. For

the reasons that follow, the petition is dismissed for failure to comply with the requisites of 28

U.S.C. §2244(b)(3)(A).

                                                  DISCUSSION




1
  In his earlier petition, Petitioner raised several grounds, to wit “(1) the police violated his Fourth Amendment right
to be free from unreasonable searches and seizures; (2) he was denied a fair suppression hearing because his counsel
was ineffective; (3) the trial court lacked jurisdiction to accept a plea on an offense that was not charged in the
indictment; and (4) he was improperly resentenced in abstentia.” Banner v. Griffin, No. 16-CV-3675 (JFB), 2017
WL 415857, at *1 (E.D.N.Y. Jan. 31, 2017). In addition, “[h]e also incorporate[d] by reference claims he raised in
his application for a writ of error coram nobis with the New York Supreme Court, Appellate Division [including]
that appellate counsel was ineffective for failing to seek leave to appeal to the Court of Appeals.” Id.



                                                           2
 Case 2:20-cv-00424-GRB Document 9 Filed 03/16/21 Page 3 of 5 PageID #: 247




       Section 2244 of Title 28, United States Code, provides in relevant portion as follows:

           (a) No circuit or district judge shall be required to entertain an application for a writ
               of habeas corpus to inquire into the detention of a person pursuant to a judgment
               of a court of the United States if it appears that the legality of such detention has
               been determined by a judge or court of the United States on a prior application for
               a writ of habeas corpus, except as provided in section 2255.

           (b)(1) A claim presented in a second or successive habeas corpus application under
           section 2254 that was presented in a prior application shall be dismissed.

           (2) A claim presented in a second or successive habeas corpus application under
           section 2254 that was not presented in a prior application shall be dismissed unless—

               (A) the applicant shows that the claim relies on a new rule of constitutional law,
               made retroactive to cases on collateral review by the Supreme Court, that was
               previously unavailable; or

                (B)(i) the factual predicate for the claim could not have been discovered
               previously through the exercise of due diligence; and

               (ii) the facts underlying the claim, if proven and viewed in light of the evidence as
               a whole, would be sufficient to establish by clear and convincing evidence that,
               but for constitutional error, no reasonable factfinder would have found the
               applicant guilty of the underlying offense.

       (3)(A) Before a second or successive application permitted by this section is filed in the
       district court, the applicant shall move in the appropriate court of appeals for an order
       authorizing the district court to consider the application.

28 U.S.C. § 2244.

       Because the claims presented in the petition are identical or virtually identical to those

presented in Petitioner’s first petition, the analysis need not procced much further. But even

assuming, arguendo, that one could find a claim that was not so presented, the Petitioner has to

overcome a second hurdle:

           Under § 2244(b), the first step of analysis is to determine whether a “claim presented
           in a second or successive habeas corpus application” was also “presented in a prior
           application.” If so, the claim must be dismissed; if not, the analysis proceeds to
           whether the claim satisfies one of two narrow exceptions.




                                                 3
 Case 2:20-cv-00424-GRB Document 9 Filed 03/16/21 Page 4 of 5 PageID #: 248




Gonzalez v. Crosby, 545 U.S. 524, 530 (2005). Those two exceptions, of course, are (1) a new

rule of constitutional law or (2) a claim based upon facts undiscoverable by Petitioner upon the

exercise of due diligence and that would result in a showing upon clear and convincing evidence

that the Petitioner could not have been found guilty absent constitutional error. 28 U.S.C.A. §

2244(b)(2).

       Nothing of this nature has been raised here. Indeed, in the petition, Petitioner makes no

reference to any legal or factual developments that have occurred since the filing of his prior

petition. Even assuming that one or more claim could actually be construed as substantively

different from those filed in the last application, these unfiled claims do not appear to fall within

the narrow exceptions defined in the statute. But that determination is not before this Court:

there is nothing in the record that suggests that Petitioner received authorization to proceed with

a second petition from the Court of Appeals, dictating that this Court is not authorized to

consider the instant petition. 28 U.S.C.A. § 2244(3)(A).

       As the Second Circuit has held, the “AEDPA’s authorization requirement applies to all

second and successive habeas petitions.” Torres v. Senkowski, 316 F.3d 147, 151 (2d Cir. 2003)

(holding that “the district court should have transferred Torres's application to this Court, rather

than deciding it on the merits.”). The Circuit further held, as the statute itself provides, that “the

authorization requirement is jurisdictional and therefore cannot be waived.” Id. at 149.

Therefore, this Court lacks jurisdiction to make any determinations on the merits of the petition.



                                          CONCLUSION

       For the foregoing reasons, the petition is dismissed without prejudice to the filing of an

application with the Second Circuit Court of Appeals for permission to file a second or



                                                  4
 Case 2:20-cv-00424-GRB Document 9 Filed 03/16/21 Page 5 of 5 PageID #: 249




successive petition under 28 U.S.C.A. § 2244(b)(3)(A). The Clerk of the Court is respectfully

directed to enter judgment accordingly and close this case. The Clerk of the Court is further

directed to serve a copy of this Order Dismissing Successive Petition for Habeas Corpus upon

pro se petitioner.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

Dismissing Successive Petition for Habeas Corpus would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

Dated: Central Islip, New York
       March 16, 2021

                                                    /s/ Gary R. Brown__________
                                                    Gary R. Brown
                                                    United States District Judge




                                                5
